IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 32

                                                               October Term, A.D. 2015

                                                                     March 9, 2016

GREGORY DEAN MARTINEZ,

Appellant
(Defendant),

v.                                                 S-15-0269

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE

[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional guilty plea to one count of
conspiracy to deliver a controlled substance, methamphetamine. Wyo. Stat. Ann. § 35-7-
1031(a)(i) and § 35-7-1042. The district court imposed a sentence of three to four years.
Appellant filed this appeal to challenge the district court’s November 4, 2015, “Judgment
and Sentence.”

[¶2] On January 12, 2016, Appellant’s court-appointed appellate counsel e-filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). On January 14, this Court entered an
“Order Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered
that, on or before March 1, 2016, Appellant “may file with this Court a pro se brief
specifying the issues he would like this Court to consider in this appeal.” This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would
“make its ruling on counsel’s motion to withdraw and, if appropriate, make a final
decision on this appeal.” This Court notes that Appellant has not filed a pro se brief or
other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment and Sentence” should be affirmed. It is,
therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Gregory Dean Martinez, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶5] ORDERED that the district court’s November 4, 2015, “Judgment and Sentence”
be, and the same hereby is, affirmed.

[¶6]   DATED this 9th day of March, 2016.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice